BALDWIN, Circuit Justice,
said that, evidently, the law meant to make some discrimination between the two classes of debtors; but that if a debtor owing debts created by breach of fiduciary duty, could, by merely contracting another debt not of that character, 'firing himself on a footing with the honest debtor, the provision of the law was practically without power; that the first section derived some light from the fourth section, yrhich, in the proceeding by the creditor, deprived a debtor of a certificate of discharge, in case, after the passage of the act, he shall have applied “trust funds of his own use,” and that on the whole, the object of the law, the interest of pecuniary morals, as well as sound public policy, forbade the court, unnecessarily, to give to the law a construction which extended to the public defaulter, and to the violator of private trusts, the humane privileges deserved by none but the meritorious. The court was clear, that there could be no such thing as either a partial certificate, or a general certificate with a partial effect; for that by the terms of the act (section 4), the discharge when duly granted, is “a full and complete discharge of all debts, contracts, and other engagements of such bankrupt, which are provable under the act; and shall be and may be pleaded as a full and complete bar to all suits brought in any court of judicature whatever.” The answer to the question propounded by the district court, accordingly, was, that such petitioner is excluded from the benefit of the act, if the public or any fiduciary creditor oppose the decree.